Citation Nr: 1334577	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  11-15 880	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to an increased rating for a cerebral contusion with posttraumatic seizures, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of a fracture of the second cervical vertebra, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which a 20 percent rating was assigned for residuals of a fracture of the second cervical vertebra from the date of receipt of a claim for increase in September 2009, as well as a rating decision in January 2010 confirming and continuing a previously assigned 20 percent rating for residuals of a cerebral contusion with posttraumatic seizures.  

During the course of the instant appeal but unrelated thereto, rating action was undertaken by the RO in September 2012 to grant service connection for insomnia due to a traumatic brain injury.  The Veteran entered a notice of disagreement in May 2012 as to the effective date of service connection assigned and in July 2013 an earlier effective date was assigned pursuant to that disagreement.  No other action is shown or warranted in that regard. 


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant through his authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant through his/her authorized representative has withdrawn this appeal by virtue of written correspondence received by the Board in October 2013, and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
                                                  MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


